PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/531,004
Filing Date: 26 May 2017
Appellant(s): Henderson et al.



__________________
Jay R. Pralle, Reg. No. 52,131
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/10/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. CLAIMS 1, 8, 11, 13-14, AND 16 ARE NOT PRIMA FACIE OBVIOUS BECAUSE THE COMBINATION OF LEE AND XUE ET AL. AS ALLEGED DOES NOT TEACH OR SUGGEST ALL OF THE ELEMENTS OF THESE CLAIMS. 
Appellant argues that Xue et al does not teach or suggest that the alleged wings 28, 30 are curved in both the major and minor axes to form concave elliptical bowls. The alleged wings simply appear to be flat and do not have any curvature along the X direction or the Z direction that would indicate a concave elliptical bowl shape, Examiner disagrees. The wings 28, 30 of Xue et al are curved (definition of curve: a smooth, gradually bending line, https://www.collinsdictionary.com/us/dictionary/english/curve) in both the X and Z directions, and thus form a concave elliptical bowl, as further shown in Annotated Figs. 2 and 3 of Xue et al below. Similar to Appellant’s Annotated Fig. 14 (reproduced below), Annotated Fig. 2 of Xue et al shows a concave elliptical bowl formed in wing 28 of Xue et al. via the dotted lines around wing 28 of Xue et al and the X-axis and Z-axis show the major and minor axes, respectively. The wings 28, 30 of Xue et al are curved or gradually bend in the X direction or major axis as the X-axis shows a straight line, and wings 28, 30 of Xue et al deviate from the straight line shown by 

    PNG
    media_image2.png
    247
    480
    media_image2.png
    Greyscale

Annotated Fig. 3 of Xue et al.

    PNG
    media_image3.png
    845
    914
    media_image3.png
    Greyscale

Annotated Fig. 2 of Xue et al. 

    PNG
    media_image4.png
    469
    600
    media_image4.png
    Greyscale

Annotated Fig. 14 from Appellant.
Appellant argues that one of skill in the art would not consider that annotated Fig. 3a of Xue et al teaches or suggests a concave elliptical bowl as alleged because such figure only shows two-dimensions, whereas such person of skill would understand that a bowl is a three-dimensional shape such as a container. Appellant argues that the two-dimensional curve of Fig. 3a is not shaped like a container. As stated above, Annotated Fig. 2 of Xue et al shows the concave elliptical bowl via the dotted lines. The claimed invention only claims “wherein the wings are curved in both the major and minor axes to form a concave elliptical bowl,” meaning it is two-dimensional elliptical bowl that is being claimed. Appellant’s originally filed drawings of Fig. 14 on 10/30/2020 only show the X and Z axes, and thus the addition of the Y-axis in the Annotated Fig. 14 from Appellant does not do much to support what is in the claims and what was originally filed. Appellant argues that a person of skill in the art would understand that a 
Appellant also argues that Xue et al states that the described nose clips can be formed from preforms that are straight, thin sheets, or flat thin strips. See Xue et al at paragraph [0064]. As explained in paragraph [0064], the nose clips that can be formed from preforms are in regards to other embodiments, as shown in Fig. 7 or Fig. 8 of Xue et al, and thus are not relevant as Examiner is only referring to the embodiment of nose clip 22 shown in Figs. 2-3 of Xue et al. 
	B. CLAIMS 3, 12, AND 15 ARE NOT PRIMA FACIE OBVIOUS BECAUSE THE COMBINATION OF LEE AND XUE ET AL. AS ALLEGED DOES NOT TEACH OR SUGGEST ALL OF THE ELEMENTS OF THESE CLAIMS
	Appellant argues that claims 3, 12, and 15 do not teach or suggest all of the elements of these claims as claims 3, 12, and 15 depend from independent claim 1 and independent claim 1, as stated above, do not teach or suggest all of the elements of claim 1. Appellant is not arguing anything specific to claims 3, 12, and 15, other than their dependency on claim 1. Therefore, the arguments have already been addressed with respect to claim 1. See above. 
C. CLAIMS 7 AND 9-10 ARE NOT PRIMA FACIE OBVIOUS BECAUSE THE COMBINATION OF LEE, XUE ET AL., AND CASTIGLIONE AS ALLEGED DOES NOT TEACH OR SUGGEST ALL OF THE ELEMENTS OF THESE CLAIMS 
	Appellant argues that claims 7 and 9-10 depend from independent claim 1, and therefore, include all of the elements of such claim, and as stated above, the combination of Lee and Xue et al as alleged does not teach or suggest al of the elements of claim 1. The addition of Castiglione as alleged does nothing to cure the deficiencies already present in Lee and Xue et al. Appellant is not arguing anything specific to claims 7 and 9-10, other than their dependency on claim 1. Therefore, the arguments have already been addressed with respect to claim 1. See above.
	D. CLAIM 22 IS NOT PRIMA FACIE OBVIOUS BECAUSE THE COMBINATION OF LEE, XUE ET AL., AND UGAI ET AL. AS ALLEGED DOES NOT TEACH OR SUGGEST ALL OF THE ELEMENTS OF THIS CLAIM 
	Appellant argues that claim 22 depends from independent claim 1, and therefore, includes all of the elements of such claim, and as stated above, the combination of Lee and Xue et al. as alleged does not teach or suggest all of the elements of claim 1. The addition of Ugai et al as alleged does nothing to cure the deficiencies already present in Lee and Xue et al.  Appellant is not arguing anything specific to claim 22, other than its dependency on claim 1. Therefore, the arguments have already been addressed with respect to claim 1. See above.




Respectfully submitted,
/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

Conferees:
/KERI J NELSON/Primary Examiner, Art Unit 3786 
                                                                                                                                                                                                       /QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.